UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7925



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RYAN LEE ZATER,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (CR-00-626; CA-00-22465-3-20)


Submitted:   April 8, 2005                 Decided:   April 25, 2005


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ryan Lee Zater, Appellant Pro Se. Stacey Denise Haynes, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ryan Lee Zater seeks to appeal the district court’s order

denying as successive his motion filed under 28 U.S.C. § 2255

(2000).    The order is not appealable unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).         We have independently reviewed the

record and conclude that Zater has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

            In accordance with United States v. Winestock, 340 F.3d

200, 208 (4th Cir.), cert. denied, 540 U.S. 995 (2003), we construe

Zater’s notice of appeal and informal brief on appeal as an

application to file a successive § 2255 motion.         In order to obtain

authorization to file a successive § 2255 motion, a movant must

assert claims based on either:         (1) a new rule of constitutional

law, previously unavailable, made retroactive by the Supreme Court


                                     - 2 -
to cases on collateral review; or (2) newly discovered evidence

sufficient to establish that no reasonable fact finder would have

found the movant guilty.   See 28 U.S.C. § 2244(b)(2) (2000).   Zater

does not satisfy either of these conditions.   Accordingly, we deny

Zater’s implicit application for leave to file a second § 2255

motion.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                               - 3 -